Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Applicants’ arguments/remarks filed 20 October 2020 are acknowledged.  Claims 1-34 are currently pending.  Claims 4-5, 9-16, 18-29, 31 and 33 were previously withdrawn.  No amendments were made.  Claims 1-3, 6-8, 17, 30, 32, and 34 are examined on the merits within.

Maintained Rejections
Claim Rejections – 35 U.S.C. 112, Second Paragraph
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3, 6-8, 17, 30, 32, and 34 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is directed to a wafer which is obtained by a process in which an oil-in-water (O/W) emulsion with microparticles of a BSC class II compound is formed. The claims lack a nexus between an O/W emulsion with microparticles and a wafer, i.e., a dried product.  Although this is a product by process limitation, it is noted that if the product is proven to be different due 

Claim Rejections – 35 U.S.C. 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-3, 6-8, 17, 30, 32, and 34 are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fatmi et al. (WO2010/075065) in view of Verhoff et al. (U.S. Patent Application Publication No. 2002/0047058) and Holm et al. (U.S. Patent Application Publication No. 2007/0014846).
Fatmi et al. teach methods for enhancing the release and/or absorption of poorly water soluble agents by dissolving, melting, or suspending a poorly water soluble active agent in one or more fatty acids, conjugated fatty acids, surfactants of high HLB value and/or hydrophilic polymers.  The molten active agent mixture is then suspended and homogenized in a hydrophilic or lipophilic carrier to form microparticles suspended in the carrier.  See abstract.  Conjugated fatty acids include glycerol monostearate or sorbitan monostearate (i.e., wax).  See page 10, lines 3-11.  The concentration range of fatty acids, such as sorbitan monostearate range from 1 to 20%.  See page 10, lines 3-14.  Surfactants include polysorbate, polyethoxylated castor oils, etc. (i.e., emulsifiers).  See page 10, lines 16-32.  Surfactants are present in 1 to 50% of the composition.  See page 11, lines 21-23.  The molten mixture is suspended in a hydrophilic carrier comprising 
 Fatmi et al. do not teach a wafer.
Verhoff et al. teach that fenofibrate can be formulated into an oral dosage form such as a tablet or capsule or freeze dried into a wafer.  
Holm et al. teach a method of manufacturing an oral dosage form by bringing a vehicle to liquid form, dissolving the fenofibrate in the melted vehicle, obtaining a solution, and spraying the solution onto a carrier.  See claim 63.  The vehicle is a hydrophobic, hydrophilic or water miscible vehicle which includes waxes.  See paragraph [0095]. Examples include beeswax, carnauba wax, castor wax, etc.  See paragraph [0101].  The composition may also comprise one or more surfactants (i.e., emulsifiers), which are involved in the wetting of the active substance and thus contributes to improved solubility characteristics.  See paragraphs [0130-0132].  The solid dosage forms include tablets, capsules, pills, powder, sachets, lozenges, troches, and the like.  See paragraph [0180]. The dosage is intended for oral, buccal, or sublingual routes.  See paragraph [0182]. The dosage form has improved bioavailability of fenofibrate.  See paragraph [0041]. The fenofibrate granulate may be compressed into a tablet and coated with a film forming polymer.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the composition of Fatmi et al. into a wafer because Verhoff et al. teach that fenofibrate can be administered as capsules, tablets, or wafers.  One would have been motivated, with a reasonable expectation of success, for ease of administration.  It would have been well within the purview of the skilled artisan to optimize the amount surfactant, carrier wax, film former, plasticizer, super disintegrant, disintegrant and taste-masking agent to achieve the desired effect while maintaining stability.  With respect to claim 1, which recites product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Response to Arguments
	Applicants’ arguments filed 20 October 2020 have been fully considered but they are not persuasive.

	In response to applicants’ arguments, it is clear as to why the wafer is formed, however, the claims lack a nexus regarding how they are formed.  The product by process limitations only recite “a process in which an oil-in-water emulsion with microparticles of a BSC class II compound is formed.” It appears that the important part of the process is an emulsion, but the preamble is directed to a wafer.  In addition, applicants’ arguments to the 103 rejections are directed to the importance of the drying step and how it differentiates over the art. However this is not claimed. Thus the metes and bounds of the claim cannot be ascertained. 
	Thus this rejection is maintained. 

7.	Applicants argued, “The emulsion of Fatmi is not an oil-in-water emulsion.  If the emulsion of Fatmi were to be dried in the manner of the present invention, a different product would be obtained.  Slow drying at low temperature would not invert the phases.  It is uncertain that the product obtained from the water-in-oil emulsion of Fatmi would be suitable for use as a wafer.  Fatmi does not teach wafers.  Verhoff teaches a freeze dried wafer, not a wafer obtained by a process of the present claims.  Holms does not make up the shortcomings of Fatmi and Verhoff.”  
	In response to applicants’ arguments, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In response to applicants’ argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., drying conditions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that emphasis is put on the drying conditions and how drying of the water in oil emulsion of Fatmi or freeze drying as taught by Verhoff would not result in the claimed wafer.  However drying conditions are not mentioned in the claim.  
With regards to the water-in-oil emulsion, it is unclear where this information is derived.  Fatmi teaches the molten mixture is suspended in a hydrophilic carrier comprising water at 70°C until homogenous.  The mixture was then cooled to 30°C.  See Example 1.  Thus the carrier is water, i.e., oil in water.  Although Fatmi is directed to making fenofibrate capsules, Verhoff goes on to state that the active ingredient, fenofibrate, is stable when formulated as a capsule or wafer.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the composition of Fatmi et al. into a wafer because Verhoff et al. teach that fenofibrate can be administered as capsules, tablets, or wafers.  One would have been motivated, with a reasonable expectation of success, for ease of administration.  Since Verhoff is directed to stable formulations of fenofibrate, and shows the correlation between capsule and wafer forms, there is motivation to combine the prior art references.  The prior art of Holm’s was provided to make obvious additional ingredients within the composition and modifications to the amounts of 
	Thus this rejection is maintained. 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
9.	No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615